United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1683
                                ___________

Bobby Larry Forrest,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Greg         * [UNPUBLISHED]
Harmon, Warden, East Arkansas          *
Regional Unit, ADC; James Banks,       *
Assistant Warden, East Arkansas        *
Regional Unit, ADC; Randy Watson,      *
Assistant Warden, East Arkansas        *
Regional Unit, ADC; originally sued as *
Watson; Mary Mena, Classification      *
Officer, East Arkansas Regional Unit, *
ADC; originally sued as M. Mena,       *
                                       *
             Appellees.                *
                                 ___________

                          Submitted: May 31, 2007
                             Filed: June 11, 2007
                              ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Bobby Larry Forrest appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 lawsuit, arising out of a disciplinary
conviction which led to his extended confinement in segregation. We conclude the
grant of summary judgment was proper for the reasons stated by the district court, and
that an extended discussion is not warranted. See Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006) (de novo standard of review). Accordingly, we affirm. See 8th
Cir. R. 47B. We deny the pending motion for appointed counsel.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-